Title: From Thomas Jefferson to Harcourt, 14 January 1787
From: Jefferson, Thomas
To: Harcourt, François Henri, Duc d’



Sir
Paris Jan. 14. 1787.

In the conversation with which you were pleased to honor me a few days ago, on the enfranchisement of the port of Honfleur, I took the liberty of observing that I was not instructed by my constituents to make any proposition on that subject. That it would be agreeable to them however I must suppose, because it will offer the following advantages.

1. It is a convenient entrepot for furnishing us with the manufactures of the Northern parts of France and particularly of Paris, and for recieving and distributing the productions of our country in exchange.
2. Cowes, on the opposite side of the channel, has heretofore  been the deposit for a considerable part of our productions, landed in Great Britain in the first instance, but intended for re-exportation. From thence our rice particularly has been distributed to France and other parts of Europe. I am not certain whether our tobaccos were deposited there or carried to London to be sorted for the different markets. To draw this business from Cowes, no place is so favorably situated as Honfleur.
3. It would be a convenient deposit for our Whale oil, of which after the supply of Paris, there will be a surplus for re-exportation.
4. Should our Fur trade be recovered out of the hands of the English, it will naturally come to Honfleur, as the Out-port of Paris.
5. Salt is an important article in all our return-cargoes; because, being carried as ballast, it’s freight costs nothing. But on account of some regulations, with which I am not well acquainted, it cannot at present be shipped to advantage from any port in the Seyne.
6. Our vessels being built sharp, for swift sailing, suffer extremely in most of the Western ports of France, in which they are left on dry ground at every ebb of the tide. But at Honfleur, I am told, they can ride in bold water, on a good bottom, and near the shore, at all times.

These facts may perhaps throw some light on the question in which, for the good of both countries, you are pleased to interest yourself. I take the liberty therefore of barely mentioning them, and with the more pleasure as it furnishes me an occasion of assuring you of those sentiments of respect and
